DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Status
Claims 1-5 and 9 have been cancelled.
Claims 6-8, and 10-12 are currently pending and have been examined on the merits in this office action.

Allowable Subject Matter
Claims 6-8 and 10-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 6, the limitation of the one-side wall forming an upper wall of the cooling air flow passage chamber and the upper wall being made of two parts, one containing the sponge-like material and the other material does not expand nor contract and the other-side wall forming a lower wall of the cooling air flow passage chamber and the lower wall being made of two parts, one containing the sponge-like material and the other material does not expand nor contract is not obvious in view of the prior art. Claim 6 is a species (different orientation) of claim 5. A skilled artisan would not have any teaching, motivation nor suggestion to make the side walls having multiple portions wherein the base end portion is made of a separate resin material that does not expand nor contact as well as the one-side wall only forming the upper wall and the other-side wall only forming the lower wall of the cooling air flow passage chamber.
Claim 7 is species variation of claims 5 and 6 wherein the one-side wall and the other-side wall are not connected to either the first nor second battery modules wherein the upper and lower walls are connected by a plurality of columnar members. A skilled artisan would not have any teaching, motivation, nor suggestion to form individual walls that are then connected by a plurality of columnar members within the cooling channels of Chung, Nishimura, Kimura nor Du.

Claim 8 is a species variation of claims 5-7. Claim 8 has the limitation of the one-side wall and the other-side wall are joined to the first battery module and not the second battery module. This is not taught nor obvious in the prior art and a skilled artisan would have no teaching, motivation, nor suggestion to modify the flange portions of Kimura to form wherein both the one-side wall and the other side wall are solely connected to the first battery module.
Claims 10-12 are allowed because they depend on an independent claim that is allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021. The examiner can normally be reached M-Th: 7 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J FRANCIS/Examiner, Art Unit 1728                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727